                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KEVIN R. RABY,
                                   7                                                      Case No. 19-cv-05220-YGR (PR)
                                                       Petitioner,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         C. KOENIG, Warden,
                                  10
                                                       Respondent.
                                  11

                                  12          For the reasons set forth in this Court’s Order Denying the Petition for a Writ of Habeas
Northern District of California
 United States District Court




                                  13   Corpus; and Denying Certificate of Appealability, judgment is hereby entered in favor of

                                  14   Respondent. Each party shall bear his own costs.

                                  15          IT IS SO ORDERED.

                                  16   Dated: March 24, 2020

                                  17                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  18                                                  United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
